DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 365(c) is acknowledged. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because there is no evidence in the specification to show that the “computer-readable medium” can only be implemented in hardware.  
In fact, the specification states that the content and state servers are implemented in a computer-readable medium that may comprise hardware, software, firmware, or some combination thereof (see applicant’s specification; paragraphs 0043 and 0047).  In other words, the “computer-readable medium” can be implemented as software only.  
Therefore, a person of ordinary skill in the art could implement or interpret this as merely software per se, which is not patentable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, 5-11 and 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yen et al. (2005/0038753 A1) in view of Wolf et al. (U.S. 2007/0207854 A1) and Bae et al. (U.S. 8,113,955 B1).
Regarding claims 1 and 11, Yen discloses a playback device comprising: 
one or more processors (see Yen; paragraph 0053; Yen discloses a secure processor being used); 
memory coupled to the one or more processors, the memory configured to store computer-program instructions to perform a computer-implemented method (see Yen; paragraph 0053; Yen discloses the secure processor being used with a memory), the computer- implemented method comprising: 
accessing the secured portion of the encrypted streaming electronic game at a first gameplay state (beginning/first level) (see Yen; paragraphs 0027, 0051, 0052, 0068; Yen discloses that a user has rights to encrypted content, such as a game, based on a license, and the game is received from a content server.  The examiner notes that the license allows the user to play the game, and as such, the first gameplay state will be the beginning or first level of the game.   Further, the communication system can include a broadcasting, i.e. “streaming”, system capable of electronic communication of the content); 
receiving one or more gameplay actions to transform the encrypted streaming electronic game to a second gameplay state (new level) (see Yen; paragraphs 0013, 0068, 0154 and 0157; Yen discloses that in response to status information of the current game, i.e. old game, a new level may be added to create a new game.  The examiner notes that the “gameplay actions” would be that of the user finishing a current/first level, so that a new level is next.  Further, reaching a selected state in a first game program provides the user with the right to play a second game, which is associated with the current game);
While Yen discloses receiving gameplay actions to transform the streaming electronic game to a second gameplay state and provide the second gameplay state to a state server (see Yen; paragraphs 0013, 0052, 0068, 0154, and 0157), as discussed above, Yen does not explicitly disclose deleting the first gameplay state and user-generated content from the playback device; concurrently with the deleting the first gameplay state and the user-generated content from the playback device, storing the first gameplay state and the user-generated content to allow subsequent retrieval by the user; and concurrently with the deleting the first gameplay state and the user-generated content from the playback device, providing the second gameplay state to facilitate access by the playback device to the secured portion of the encrypted streaming electronic game at the second gameplay state of the encrypted streaming electronic game.
In analogous art, Wolf discloses deleting (removing) the first gameplay state and user-generated content (user input, e.g. user interactive events) from the playback device (gaming machine/terminal) (see Wolf; paragraphs 0084, 0087, 0093, 0095 and 0096; Wolf discloses removing a game stored on a gaming machine and removing critical data, such as, past and present states of a game’s history and accumulative data that is to be saved, such as, user inputs that include user interactive events.  The examiner notes that the past and present states would include a first state and second state since there are multiple states, and as such, a “first gameplay state” is removed.  The critical data is removed and placed in a non-volatile memory.  The memory may be found in a server networked with the gaming terminal); 
concurrently with the deleting the first gameplay state and the user-generated content (user input, e.g. user interactive events) from the playback device (gaming machine/terminal), storing the first gameplay state and the user-generated content (user input, e.g. user interactive events) to allow subsequent retrieval by the user (see Wolf; paragraphs 0084, 0087, 0093, 0095 and 0096; Wolf discloses when removing a game in the gaming machine occurs, the critical data which includes past and present states, i.e. “a first gameplay state”, of a game’s history and accumulative data, e.g. user input, is removed and allocated to a non-volatile memory.  The memory may be found in a server networked with the gaming terminal.  Therefore, the removing and allocation of the critical data is done at the same time, i.e. “concurrently”, in order for the removed data to be stored.  In other words, when the data is removed the data would be sent to the server in order for it to be stored);
concurrently with the deleting the first gameplay state and the user-generated content (user input, e.g. user interactive events) from the playback device (gaming machine/terminal), providing the second gameplay state to facilitate access by the playback device to the secured portion of the encrypted streaming electronic game at the second gameplay state of the encrypted streaming electronic game (see Wolf; paragraphs 0084, 0087, 0093, 0095 and 0096; Wolf discloses critical data, such as, past/present state of a game’s history, security information, i.e. “secured portion”, and accumulative data, e.g. user input, is removed and allocated to memory found in a server networked with the gaming terminal.  Therefore, the removing and allocation of the critical data is done at the same time, i.e. “concurrently”, in order for the removed data to be stored.  In other words, when the data is removed the data would necessarily be sent to the server in order for it to be stored.  Further, the examiner notes that past and present states includes multiple states, and as such, a first and second gameplay state)
One of ordinary skill in the art would have been motivated to combine Yen and Wolf because they both disclose features of game state information, and as such, are within the same environment. 
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to have incorporated the feature of game and state information removal as taught by Wolf into the system of Yen in order to provide a way to save critical data such as game history when expiration of a license is detected (see Wolf; paragraph 0095) or due to the user upgrading the game program (see Yen; paragraphs 0006 and 0012).
While Yen discloses a playback device receiving an encrypted content, such as a game, via broadcasting from a content server (see Yen; paragraphs 0051, 0052 and 0068), the combination of Yen, Wolf and does not explicitly disclose receiving a game identifier of an encrypted streaming electronic game to be streamed to the playback device.
In analogous art, Bae discloses receiving a game identifier of an encrypted streaming electronic game to be streamed to the playback device (see Bae; column 4 lines 12-18, column 6 lines 41-50 and column 7 lines 40-59; Bae discloses that encoded, i.e. “encrypted”, game information is transmitted and a list including a game identifier, such as a title, is transmitted to the receiving device so a user may order a game program that will be broadcasted).
One of ordinary skill in the art would have been motivated to combine Yen, Wolf, Lamkin and Bae because they all disclose features of providing a game to a user device, and as such, are within the same environment. 
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to have incorporated the feature of a user device being presented a list of game titles as taught by Bae into the combined system of Yen, Wolf and Lamkin in order to provide efficiency by allowing the user to be presented with choices, via the list, of games to order/play.
Regarding claim 2, Yen, Wolf and Bae discloses all the limitations of claim 1, as discussed above, further the combination of Yen, Wolf and Bae clearly discloses wherein the method further comprises gathering an electronic ticket (license) to facilitate access by the playback device to the secured portion of the encrypted streaming electronic game at the first gameplay state of the encrypted streaming electronic game (see Yen; paragraphs 0027, 0036, 0051, 0052, 0068; Yen discloses that a user has rights to encrypted content, such as a game, based on a license, and the game is received from a content server.  The examiner notes that the license allows the user to play the game, and as such, the first gameplay state will be the beginning or first level of the game.   Further, the communication system can include a broadcasting system capable of electronic communication of the content.  Therefore, the game is streamed via broadcasting).
Regarding claims 5 and 14, Yen, Wolf and Bae disclose all the limitations of claims 1 and 11 as discussed above, further Yen, Wolf and Bae clearly disclose wherein the first gameplay state specifies a first time the user played the encrypted streaming electronic game, and the second gameplay state specifies a second time the user played the encrypted streaming electronic game (see Yen; paragraphs 0026, 0027, and 0055; Yen discloses that the content rights are effectively a function of the state of the content, such as time played.  For example, the content state represents a progress of the player in the game, such as a time taken value.  Therefore, a first gameplay state would be a first time representing the progress in the game and a second gameplay state would be a second time representing the progress in the game).
Regarding claims 6 and 15, Yen, Wolf and Bae disclose all the limitations of claims 1 and 11 as discussed above, further Yen, Wolf and Bae clearly disclose wherein the first gameplay state specifies a first score in the encrypted streaming electronic game, and the second gameplay state specifies a second score in the encrypted streaming electronic game (see Yen; paragraphs 0013, 0075-0077; Yen discloses that the dynamic license or rights can provide the user with rights to second element of content in response to the state of the game for a first element of the content.  For example, such as scores and adding bonus points.  Therefore, the first gameplay state is a first score and the second gameplay state is a second score, which is the first score including the bonus points).
Regarding claims 7 and 16, Yen, Wolf and Bae disclose all the limitations of claims 1 and 11 as discussed above, further Yen, Wolf and Bae clearly disclose wherein the first gameplay state specifies a first arrangement (first level) of in-game elements in the encrypted streaming electronic game, and the second gameplay state specifies a second arrangement (new level) of in-game elements in the encrypted streaming electronic game (see Yen; paragraphs 0013, 0076 and 0154; Yen discloses that the dynamic license or rights can provide the user with rights to second element of content in response to the state of the game for a first element of the content.  For example, a current or first level and new level.  The examiner notes that since a new level is disclosed a first, or previous, level would necessarily be specified).
Regarding claims 8 and 17, Yen, Wolf and Bae disclose all the limitations of claims 1 and 11 as discussed above, further Yen, Wolf and Bae clearly disclose wherein the game identifier (title) is received from a content server (game service) (see Bae; column 6 lines 41-50 and column 7 lines 40-59; Bae discloses that a list including a game identifier, such as a title, is transmitted to the receiving device from a game service), and the electronic ticket (license) is gathered from a license server based on the game identifier (see Yen; paragraph 0052; Yen discloses a license server delivers a license for the content).
One of ordinary skill in the art would have been motivated to combine Yen, Wolf, Lamkin and Bae because they all disclose features of providing a game to a user device, and as such, are within the same environment. 
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to have incorporated the feature of a user device being presented a list of game titles as taught by Bae into the combined system of Yen, Wolf and Lamkin in order to provide efficiency by allowing the user to be presented with choices, via the list, of games to order/play. 
Regarding claims 9 and 18, Yen, Wolf and Bae disclose all the limitations of claims 1 and 11 as discussed above, further Yen, Wolf and Bae clearly disclose wherein the computer-implemented method further comprises using the electronic ticket (license) to access the secured portion of the encrypted streaming electronic game at the second gameplay state (new level) (see Yen; paragraphs 0013, 0052, 0068, 0072, and 0154; Yen discloses a dynamic license that provides rights to distinct states, therefore multiple states, of the encrypted content.  For example, a new level in the game content).
Regarding claims 10 and 19, Yen, Wolf and Bae disclose all the limitations of claims 1 and 10 as discussed above, further Yen, Wolf and Bae clearly disclose wherein the playback device comprises a single playback device (see Yen; paragraph 0053; Yen discloses a secure playback device where the content will be executed).
Regarding claim 20, the limitations are similar to the limitations recited in claims 1 and 11 above.  As such, the same rationale discussed above regarding claims 1 and 11 applies equally as well to claim 20.  
Further, Yen discloses the additional limitation of non-transitory computer-readable medium storing program instructions thereon, the program instructions configured to instruct one or more processors to perform a method (see Yen; paragraph 0068).

Claims 3, 4, 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yen et al. (2005/0038753 A1) in view of Wolf et al. (U.S. 2007/0207854 A1) and Bae et al. (U.S. 8,113,955 B1), as applied to claims 2 and 11 above, and further in view of Irwin et al. (U.S. 2005/0044016 A1).
Regarding claim 3, Yen, Wolf and Bae disclose all the limitations of claim 2 as discussed above.  Further, while Yen clearly discloses access to the encrypted streaming electronic game (see Yen; paragraphs 0027, 0051, 0052, 0068), as discussed above, the combination of Yen, Wolf and Bae does not explicitly disclose wherein the electronic ticket facilitates access to the secured portion of the encrypted streaming electronic game on a per-user account basis.
In analogous art, Irwin discloses wherein the electronic ticket (license) facilitates access to the secured portion of the encrypted streaming electronic game on a per-user account basis (see Irwin; Abstract and paragraphs 0028, 0063 and 0078; Irwin discloses a digital rights management system which enforces license rights to content.  The license rights can be given on a subscription based model and transferring them from one account to another).
One of ordinary skill in the art would have been motivated to combine Yen, Wolf, Bae and Irwin because they all disclose features of providing content to a user device, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to have incorporated the feature of a license rights to content based on a user’s account and devices as taught by Irwin into the combined system of Yen, Wolf and Bae in order to provide scalability by allowing the user to access the content using a subscription, thereby not being restricted to any particular device.
Regarding claim 4, Yen, Wolf and Bae disclose all the limitations of claim 2 as discussed above.  Further, while Yen clearly discloses access to the encrypted streaming electronic game (see Yen; paragraphs 0027, 0051, 0052, 0068), as discussed above, the combination of Yen, Wolf and Bae does not explicitly disclose wherein the electronic ticket facilitates access to the secured portion of the encrypted streaming electronic game on a per-device basis.
In analogous art, Irwin discloses wherein the electronic ticket (license) facilitates access to the secured portion of the encrypted streaming electronic game on a per-device basis (see Irwin; Abstract and paragraphs 0062, and 0063; Irwin discloses a digital rights management system which enforces license rights to content.  The license rights can be given based on valid devices.  In this model, discounts may be given based on the usage of valid devices.  Further, a user may transfer the rights from one account to another, therefore, the content may be on one device but the rights may be transferred to another device).
One of ordinary skill in the art would have been motivated to combine Yen, Wolf, Bae and Irwin because they all disclose features of providing content to a user device, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to have incorporated the feature of a license rights to content based on a user’s account and devices as taught by Irwin into the combined system of Yen, Wolf and Bae in order to provide scalability by allowing the user to access the content using a subscription, thereby not being restricted to any particular device.
Regarding claim 12, Yen, Wolf and Bae disclose all the limitations of claim 11 as discussed above.  Further, while Yen clearly discloses access to the encrypted streaming electronic game (see Yen; paragraphs 0027, 0051, 0052, 0068), as discussed above, the combination of Yen, Wolf and Bae does not explicitly disclose wherein the method further comprises gathering an electronic ticket to facilitate access by the playback device to the secured portion of the encrypted streaming electronic game at the first gameplay state of the encrypted streaming electronic game on a per-user account basis.
In analogous art, Irwin discloses wherein the method further comprises gathering an electronic ticket (license) to facilitate access by the playback device to the secured portion of the encrypted streaming electronic game at the first gameplay state of the encrypted streaming electronic game on a per-user account basis (see Irwin; Abstract and paragraphs 0028, 0063 and 0078; Irwin discloses a digital rights management system which enforces license rights to content.  The license rights can be given on a subscription based model and transferring them from one account to another).
One of ordinary skill in the art would have been motivated to combine Yen, Wolf, Bae and Irwin because they all disclose features of providing content to a user device, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to have incorporated the feature of a license rights to content based on a user’s account and devices as taught by Irwin into the combined system of Yen, Wolf and Bae in order to provide scalability by allowing the user to access the content using a subscription, thereby not being restricted to any particular device.
Regarding claim 13, Yen, Wolf and Bae disclose all the limitations of claims 11 as discussed above.  Further, while Yen clearly discloses access to the encrypted streaming electronic game (see Yen; paragraphs 0027, 0051, 0052, 0068), as discussed above, the combination of Yen, Wolf and Bae does not explicitly disclose wherein the method further comprises gathering an electronic ticket to facilitate access by the playback device to the secured portion of the encrypted streaming electronic game at the first gameplay state of the encrypted streaming electronic game on a per-device basis.
In analogous art, Irwin discloses wherein the method further comprises gathering an electronic ticket (license) to facilitate access by the playback device to the secured portion of the encrypted streaming electronic game at the first gameplay state of the encrypted streaming electronic game on a per-device basis. (see Irwin; Abstract and paragraphs 0028, 0063 and 0078; Irwin discloses a digital rights management system which enforces license rights to content.  The license rights can be given on a subscription based model and transferring them from one account to another).
One of ordinary skill in the art would have been motivated to combine Yen, Wolf, Bae and Irwin because they all disclose features of providing content to a user device, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to have incorporated the feature of a license rights to content based on a user’s account and devices as taught by Irwin into the combined system of Yen, Wolf and Bae in order to provide scalability by allowing the user to access the content using a subscription, thereby not being restricted to any particular device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Okada (U.S. 2006/0135246 A1) discloses deleting game progress from a terminal.
Kobayashi (U.S. 2007/0298879 A1) discloses storing information required for the start and the progress of a game.
Sloate et al. (U.S. 2004/097288 A1) discloses encrypted video game library.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653. The examiner can normally be reached M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.C/Examiner, Art Unit 2442                                                                                                                                                                                                        04/29/2022
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442